Citation Nr: 1519287	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  15-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not establish that the Veteran requires the regular aid and attendance of another person due to his service-connected disabilities or is housebound due to his service-connected disabilities, nor does the Veteran have a single disability that is rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance or by reason of being housebound have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).


VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A February 2012 letter satisfied the duty to notify provisions.  In addition, VA medical treatment records and private medical records have been associated with the Veteran's file and, in March 2012, VA provided an examination and obtained an opinion regarding the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although the Veteran's attorney alleges that the VCAA has not been complied with, he identifies no specific deficiencies in the notice or duty to assist.  In addition, the Veteran's attorney has represented the Veteran throughout this appeal and since at least 2009, and the attorney is very experienced in VA law.  The Veteran's attorney has not shown how any alleged error has prejudiced the Veteran.  Thus, any such error is harmless, and the Board will proceed with adjudication of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (noting that the appellant bears the burden of showing that any alleged notice error resulted in prejudice); see also Overton v. Nicholson, 20 Vet.App. 427, 20 Vet. App. at 438 (representation by counsel does not alleviate VA's duty to provide compliant notice, but it is a factor to consider when determining whether a claimant had a meaningful opportunity to participate effectively in the processing of his or her claim).

Special monthly compensation (SMC) is payable where a veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2014).  A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or is so nearly blind as to have visual acuity of 5/200 or less in both eyes, or contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b)-(c) (2014). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need. 

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met   when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) (housebound rate) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for SMC at the housebound rate.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is a combined rating based on multiple disabilities, none of which is rated at 100 percent disabling.  

However, the Court has held that "although a total disability rating for individual unemployability [TDIU] may satisfy the 'rated as total' element of section 1114(s)   . . . a [TDIU] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability."  See Buie v. Shinseki, 24 Vet.   App. 242, 250 (2011).  The Court declared, however, if a veteran was awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran eligible for SMC.  Id.

Here, service connection has been established for the following disabilities: (1) cold weather injuries to the left foot (rated 30 percent disabling); (2) cold weather injury to the right foot (rated 30 percent disabling); (3) residuals of left elbow injury (rated 10 percent disabling); (4) residual scar, right elbow (rated 10 percent disabling);  and (5) residuals of shell fragment wound, right elbow (rated 10 percent disabling).  The Veteran has a combined evaluation of 70 percent and a TDIU, effective from August 29, 2002.  In a statement dated July 2013, the Veteran's attorney asserted that the Veteran is entitled to SMC based on the need for aid and attendance or being housebound, and that such benefits should date back to August 29, 2002.

After careful review of the evidence, the Board finds that the evidence does not establish that the Veteran has a need for regular aid and attendance or that he is housebound as a result of his service-connected disabilities.  While his service-connected disabilities impact his ability to work, the evidence does not establish a disability picture consistent with a need for aid and attendance or reflect that the Veteran is housebound.

The Veteran, his son, his sister, and his attorney have asserted that the service-connected disabilities have affected his ability to work, which was recognized by the RO in October 2011 when a TDIU was granted.  Although the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the Board finds that these statements fail to show that the Veteran is in need of regular aid and attendance or is housebound due to such disabilities. 

In August 2010, a private physician, Dr. D.D., reported that the Veteran's service-connected disabilities are productive of chronic pain that affect his activities of daily living; he is limited in his ability to sit, stand, and walk for an extended period of time; and he cannot use his arms or legs for any repetitive movements.

In a November 2010 statement, vocational expert C.Y. opined that the Veteran cannot use his hands for tasks requiring bilateral manual dexterity, or hold or manipulate small objects with either hand.  C.Y. reported that the Veteran's impaired concentration has resulted in forgetting to turn off the kettle or coffee   pot.

Notably, the August 2010 and November 2010 opinions were offered within the context of assessing the Veteran's ability to work.

In November 2011, VA received a statement from the Veteran in which he reported that it is hard for him to stand, he must use a wheelchair for mobility due to his foot pain, he can walk continuously for only ten minutes at a time, and his prescription pain medications make it difficult to concentrate.  In statements that were received by VA in November 2011, the Veteran's son and sister reported that the Veteran can no longer use his hands and feet, has trouble picking up small items, has a lot of pain when he makes repeated use of his hands or arms, has pain that is so great at times that he cannot do simple household chores, and has trouble with simple tasks.

In the report of a September 2011 general medical examination, a VA examiner noted that the Veteran has degenerative joint disease (DJD) of the elbows that affects his usual daily activities.  The examiner endorsed that this condition prevents the Veteran from performing chores and has a moderate to severe effect on toileting, grooming, bathing, and traveling.  The examiner noted similar functional effects with regard      to DJD of the bilateral feet.  The examiner did not report whether these limitations indicate that the Veteran is in need of regular aid and attendance, or is housebound.

In March 2012, VA provided an aid and attendance/housebound examination.     The examiner reported that the Veteran is not permanently bedridden, was not hospitalized at that time, and is able to travel beyond his domicile.  The Veteran lives alone and his daily activities consist of the following: getting out of bed unassisted, preparing coffee and breakfast, watching television, preparing lunch, eating supper, and preparing himself for bed.  He is able to bathe and dress himself, and drives as needed.

With regard to the Veteran's ability to protect himself from daily hazards or dangers, the examiner documented weekly but less than daily dizziness; mild, occasional memory loss; and constant or nearly constant imbalance that affects his ability to ambulate.  The examiner documented the Veteran's report that he has decreased strength in his left foot due to his service-connected cold weather injury and his ability to stand is compromised, but the examiner noted that the Veteran has had bilateral knee surgery, which is a non-service connected condition.

The examiner noted good nutritional status and a steady gait.  With regard to limitations, the examiner noted that the Veteran can walk up to a few hundred  yards without the assistance of another person and uses a cane for ambulation.    The circumstances under which the Veteran can leave his home are unrestricted,   he does not have any permanent functional impairments, his best corrected vision is not 5/200 or worse in both eyes, the motion of his cervical and thoracolumbar spine is not limited, and he has demonstrated normal function of the upper and lower extremities.  The examiner reported that the Veteran is mentally competent.

The examiner concluded that the cold weather injury to both feet, the residuals of shell fragment to the right elbow with scar, and residuals of left elbow injury do   not limit the Veteran's ability to dress, feed, bathe, attend to the personal needs of nature, or walk in and out of his home.  Notably, the examiner commented that     the Veteran's reported limitations are most likely due to his hip replacement and bilateral knee surgery, which are not service-connected conditions.

The Board finds that the March 2012 examination report constitutes the most probative medical evidence of record with regard to whether the Veteran needs assistance in completing activities of daily living and/or protecting himself from the hazards of his daily environment, as it is the only comprehensive evidence of record that pertains to this issue and whether the Veteran is housebound due to his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  In so finding, the Board notes that the March 2012 examiner's opinion was based on review of the Veteran's medical history, the examiner provided a sufficiently detailed description of the Veteran's functional limitations, and the examiner offered the most thorough report of the functional limitations that the Veteran experiences at home, whereas the other medical evidence of record focuses on the Veteran's inability to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative    value of a medical opinion).

Although the Veteran, his sister, and his son have attributed the Veteran's limitations to his service-connected disabilities, the Board finds the opinion of      the VA examiner to be significantly more probative than the lay opinions of the Veteran and his family members.  

Overall, the most probative evidence indicates the Veteran does not require the aid and attendance of another nor is he housebound as a result of his service-connected disabilities.  Although the Veteran's service-connected disabilities clearly result in occupational impairment, that impairment does not rise to the level that the Veteran requires assistance to complete activities of daily living or to protect himself from the dangers of his environment.  Indeed, the Veteran is noted to live alone, prepare his own meals, and bathe, feed and dress himself.  He is able to travel beyond home and to drive as needed.  

Additionally, a TDIU was granted in October 2011 with regard to the combined effect of multiple service-connected disabilities.  A May 2012 Board decision addressed the evaluations assigned to the Veteran's elbow disabilities and cold injuries to the lower extremities, and noted that the TDIU that had been assigned  was based on multiple service-connected disabilities, not a single disability.  In that decision, the Board found that the Veteran did not meet the criteria for SMC based on his schedular ratings as he did not have a single disability rated as 100 percent plus independently ratable disabilities equal to 60 percent.  The Board's decision as to SMC was appealed by the Veteran through his present attorney, but the Board's decision was affirmed by the Court in a December 2013 memorandum decision.  2013 WL 681096 (Dec. 26, 2013).  Indeed, the Court determined that the Board's finding that a TDIU was awarded based upon multiple underlying service-connected disabilities and not supportive of a single 100 percent rating for purposes of SMC, was not clearly erroneous.  Id.  

Thus, the Veteran's award of TDIU was based on multiple service connected disabilities, and no additional disabilities have been granted since that time.         See Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Accordingly, the preponderance of the evidence is against the claim for entitlement to housebound benefits.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for entitlement to SMC based on the need for aid      and attendance or housebound status, and the appeal must be denied.


ORDER

Special monthly compensation based on the need for aid and attendance or housebound status is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


